Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
15, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00571-CV



   IN RE CRAIG ALBIN ANDERSON AND GAYLE JUNE ANDERSON,
                          Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               Probate Court No. 3
                               Harris County, Texas
                        Trial Court Cause No. 343,142-401

                          MEMORANDUM OPINION

      On July 14, 2014, relators Craig Albin Anderson and Gayle June Anderson
filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court to
compel the Honorable Rory Olsen, presiding judge of Probate Court No. 3 of
Harris County, to vacate his June 19, 2014 order denying relators’ motion to
disqualify real party in interest’s attorneys from the case.
      Relators have not provided a sufficient mandamus record demonstrating that
they are entitled to a writ of mandamus. Specifically, relators have not included
the reporter’s record of the evidentiary hearing conducted by the trial court. See
Tex. R. App. P. 52.7(a)(2) (requiring relator to file with the petition “a properly
authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence”).

      Accordingly, we deny relators’ petition for writ of mandamus. We also
deny relators’ motion for temporary relief.


                                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                         2